  Case 19-10317                    Doc 68      Filed 09/06/19 Entered 09/06/19 09:50:19      Desc Main
                                                 Document Page 1 of 22
      FILED & JUDGMENT ENTERED
                Steven T. Salata




               September 6 2019


           Clerk, U.S. Bankruptcy Court
          Western District of North Carolina
                                                                              _____________________________
                                                                                      George R. Hodges
                                                                                United States Bankruptcy Judge




                                    UNITED STATES BANKRUPTCY COURT
                                   WESTERN DISTRICT OF NORTH CAROLINA
                                           ASHEVILLE DIVISION


 In re:                               )                               Chapter 11
                                      )
 BON WORTH, INC.,                     )                               Case No. 19-10317
                                      )
                   Debtor.            )
                                      )
 _____________________________________)


 FINAL ORDER GRANTING DEBTOR’S EMERGENCY MOTION OF DEBTOR-IN-
   POSSESSION FOR INTERIM AND FINAL ORDERS (I) AUTHORIZING THE
 DEBTOR-IN-POSSESSION (A) TO ENTER INTO POST-PETITION LOANS WITH
 CROSSROADS FUNDING I, LLC AND (B) TO USE CASH COLLATERAL AND (II)
                    GRANTING RELATED RELIEF

           On August 16, 2019, Bon Worth, Inc., the chapter 11 debtor and debtor in possession herein

(the “Debtor”), filed its Emergency Motion Of Debtor-In-Possession For Interim And Final Orders

(I) Authorizing The Debtor-In-Possession (A) To Enter Into Post-Petition Loans With Crossroads

Funding I, LLC And (B) To Use Cash Collateral And (II) Granting Related Relief [Doc. #16] (the

“Motion”), pursuant to §§ 105, 361, 362, 363, 364(c)(1), 364(c)(2) and 364(d) of title 11 of the

United States Code (the “Bankruptcy Code”) and Rules 2002, 4001, and 9014 of the Federal Rules

of Bankruptcy Procedure (the “Bankruptcy Rules”), requesting, among other things:
  Case 19-10317         Doc 68     Filed 09/06/19 Entered 09/06/19 09:50:19            Desc Main
                                     Document Page 2 of 22



       (1)       authorization for the Debtor to obtain senior post-petition financing from
Crossroads Funding I, LLC (“Crossroads”), in accordance with the Credit Agreement (as defined
below) with Crossroads, as ratified and amended by the Ratification and Amendment Agreement
dated August 22, 2019 (the “Ratification Agreement”), a copy of which is attached as Exhibit 3
to the Motion;

       (2)       authorization for the Debtor to remit collections, asset proceeds and payments to
Crossroads for application first to all Pre-Petition Indebtedness (as defined below) until such
obligations are fully repaid in accordance with the Credit Agreement, and then to the repayment
of all Post-Petition Obligations (as defined in the Ratification Agreement) in accordance with the
Credit Agreement, the interim order [Doc. #42] (the “Interim Order”) and this order (the “Final
Order”);

       (3)       authorization for the Debtor to (i) grant valid, enforceable, non-avoidable and fully
perfected first priority security interests to Crossroads on substantially all of the Debtor’s assets
pursuant to sections 364(c)(2) and 364(d)(1) of the Bankruptcy Code, subject to the Carve Out (as
defined below) and (ii) grant superpriority administrative claim status pursuant to § 364(c)(1) of
the Bankruptcy Code with respect to all Post-Petition Obligations;

       (4)       effective upon entry of this Final Order (as defined below), the waiver of the
Debtor’s right to assert claims to surcharge against the Collateral (as defined below) pursuant to §
506(c) of the Bankruptcy Code; and

       (5)       the modification of the automatic stay imposed by section 362 of the Bankruptcy
Code to the extent necessary to implement and effectuate the terms and provisions of this Final
Order to the extent hereinafter set forth.

       On August 21, 2019 at 11:00 a.m., an interim hearing (the “Interim Hearing”) on the
Motion was held before the Honorable George Hodges, United States Bankruptcy Judge for the
Western District of North Carolina. On September 3, 2019 at 10:00 a.m. a final hearing (the “Final
Hearing”) on the Motion was held. Appearances at the Final Hearing are noted in the record.
Counsel for Gettysburg Outlet Center CMBS, LLC, the landlord (“Landlord”) under the lease of
the Debtor’s retail location in Gettysburg, Pennsylvania (the “Gettysburg Lease”), stated an
                                                   2
  Case 19-10317       Doc 68     Filed 09/06/19 Entered 09/06/19 09:50:19            Desc Main
                                   Document Page 3 of 22


informal objection to the relief requested in the Interim Order to the extent that, inter alia, the
Motion sought to create a lien on the debtor’s interest, if any, in the Gettysburg Lease, which is
resolved on the terms presented by counsel at the Interim Hearing and incorporated herein. The
Court has reviewed and considered the Motion, the declarations and other documents filed in
support thereof, any pleadings or other documents filed in opposition thereto, the arguments and
representations of counsel at the Interim Hearing and the Final Hearing, and any evidence
presented at the Interim Hearing and Final Hearing. Based on that review and consideration and
for the reasons stated on the record.

        THE COURT HEREBY MAKES THE FOLLOWING FINDINGS OF FACT AND
CONCLUSIONS OF LAW:

        A.     Petition Date. On August 16, 2019 (the “Petition Date”), the Debtor filed a
voluntary petition under chapter 11 of the Bankruptcy Code. The Debtor continues to operate its
business and manage its affairs as a debtor in possession pursuant to §§ 1107(a) and 1108 of the
Bankruptcy Code.

        B.     Jurisdiction and Venue. The Court has jurisdiction of this proceeding pursuant to
28 U.S.C. §§ 157(b) and 1334. The Motion is a core proceeding pursuant to 28 U.S.C. §
157(b)(2)(A), (D) and (M). Venue is proper before this Court pursuant to 28 U.S.C. §§ 1408 and
1409.

        C.     Notice. Notice of Final Hearing [Doc. #45] and the relief requested in the Motion
was served as reflected in the proof of service [Doc. #46]. The Debtor has represented that it has
served all parties known by the Debtor to assert liens or security interests in the assets of the
Debtor. The Court finds and concludes that the notice given by the Debtor to the foregoing persons
(the “Noticed Parties”) constitutes due and sufficient notice and complies with Bankruptcy Rule
4001.

        D.     Debtor’s Acknowledgments and Agreements. Without prejudice to the rights of
any creditors’ committee appointed in this case under Section 1102 of the Bankruptcy Code (the
“Committee”) or other parties-in-interest as and to the extent set forth in Section 22 of this Final
Order, the Debtor admits, stipulates, acknowledges and agrees that:


                                                 3
    Case 19-10317         Doc 68    Filed 09/06/19 Entered 09/06/19 09:50:19                Desc Main
                                      Document Page 4 of 22


                  (i)     Credit Agreement.       Prepetition, Crossroads provided the Debtor with a
credit facility pursuant to that certain Loan and Security Agreement dated February 21, 2019, as
assigned by that Assignment Agreement dated as of February 25, 2019 (and with all amendments
thereto, the “Credit Agreement” and collectively, with all other prepetition documents and
agreement(s) executed and/or delivered in connection therewith or related thereto at any time prior
to the Petition Date, as amended, the “Loan Documents”). Copies of the operative Loan
Documents are available upon reasonable request.

                  (ii)    Pre-Petition Indebtedness. As of August 16, 2019, the Debtor owed
Crossroads an aggregate principal amount of approximately $739,826.26 plus interest, fees and
other amounts due per the terms of the Loan Documents (collectively, the “Pre-Petition
Indebtedness”, as such term is defined in the Ratification Agreement).                  The Pre-Petition
Indebtedness constitutes allowed, legal, valid, binding, enforceable and non-avoidable obligations
of the Debtor. The Pre-Petition Indebtedness is not subject to any offset, defense, counterclaim,
avoidance, recharacterization or subordination pursuant to the Bankruptcy Code or any other
applicable law. The Debtor does not possess, shall not assert, hereby forever releases, and is
forever barred from bringing any claim, counterclaim, setoff or defense of any kind, nature or
description which would in any way affect the validity, enforceability and non-avoidability of any
of the Pre-Petition Indebtedness or liens and security interest securing the same described in clause
(D)(iii) below.

                  (iii)   Pre-Petition Collateral.       As of the Petition Date, the Pre-Petition
Indebtedness was fully secured pursuant to the Loan Documents by valid, perfected, enforceable
and non-avoidable first-priority security interests and liens granted by the Debtor to Crossroads
under the Loan Documents, upon all of the Pre-Petition Collateral 1 (as defined in the Ratification
Agreement), subject only to certain liens and security interests specifically permitted under Section
7.14.1 of the Pre-Petition Credit Agreement that are (1) valid, perfected and non-avoidable security
interests, liens or encumbrances existing as of the Petition Date, and (2) senior in priority to, and
have not been or are not subject to being subordinated to, Lender’s liens on and security interests
in the Pre-Petition Collateral under the Pre-Petition Financing Agreements or otherwise avoided,


1
 “Pre-Petition Collateral” means all of the Debtor’s “Collateral” (as defined in the Credit Agreement) as of
immediately prior to the Petition Date.

                                                     4
  Case 19-10317        Doc 68     Filed 09/06/19 Entered 09/06/19 09:50:19             Desc Main
                                    Document Page 5 of 22


and, in each instance, only for so long as and to the extent that the indebtedness secured by such
liens, security interests, and/or encumbrances existing as of the Petition Date remains outstanding
(hereinafter referred to as the “Permitted Liens”). The Debtor does not possess and will not assert
any claim, counterclaim, setoff or defense of any kind, nature or description which would in any
way affect the validity, enforceability and non-avoidability of any of Crossroads’ liens, claims or
security interests in the Pre-Petition Collateral.

                (iv)    Proof of Claim. The acknowledgment by the Debtor of the Pre-Petition
Indebtedness and the liens, rights, priorities and protections granted to or in favor of Crossroads in
respect of the Pre-Petition Collateral as set forth herein and in the Loan Documents shall be deemed
a timely filed proof of claim on behalf of Crossroads.

        E.      The Need for Post-Petition Financing. The Debtor does not have sufficient
available sources of working capital, including cash collateral, to operate its businesses in the
ordinary course of business without the financing requested in the Motion. The Debtor’s ability
to purchase inventory, maintain business relationships with its vendors, suppliers and customers,
to pay its employees, and to otherwise fund its operations is essential to the Debtor’s continued
viability and the Debtor’s ability to maximize the value of the assets of its estate (the “Estate”).
The ability of the Debtor to obtain sufficient working capital, liquidity and inventory through the
proposed post-petition financing arrangements as set forth in the Interim Order, the Final Order,
the Credit Agreement, and other Crossroads DIP Loan Documents (defined below) is vital to the
preservation and maintenance of the going concern value of the Debtor.

        F.      No Credit on More Favorable Terms. The Debtor is unable to obtain financing
on terms more favorable than the terms offered by Crossroads, and is unable to obtain sufficient
unsecured credit allowable as an administrative expense under §§ 364(a), 364(b), or 503(b)(1) of
the Bankruptcy Code. The Debtor is also unable to obtain secured credit allowable under sections
§§ 364(c)(1), 364(c)(2) or 364(c)(3) of the Bankruptcy Code.

        G.      Budget. The budget (the “Budget”) attached as Exhibit 5 to the Motion has been
thoroughly reviewed by the Debtor and its management and sets forth, among other things, the
projected cash receipts and disbursements of the Debtor for the period covered thereby. The
Debtor represents that the Budget is achievable in accordance with the terms of the Loan

                                                     5
  Case 19-10317         Doc 68    Filed 09/06/19 Entered 09/06/19 09:50:19             Desc Main
                                    Document Page 6 of 22


Documents and this Final Order and will allow the Debtor to operate administratively solvent at
all times covered thereby. Crossroads is relying upon the Debtor’s compliance with the Budget
(subject to certain variances permitted under Section 5.3 of the Ratification Agreement (the
“Permitted Variances”)), the other Crossroads DIP Loan Documents, and this Final Order in
determining to enter into the post-petition financing arrangements provided for herein.

          H.     Business Judgment and Good Faith Pursuant to § 364(e). The terms of the
Crossroads DIP Loan Documents and this Final Order are fair, just and reasonable under the
circumstances, are ordinary and appropriate for secured financing to the Debtor, reflect the
Debtor’s exercise of its prudent business judgment consistent with its fiduciary duties, and are
supported by reasonably equivalent value and fair consideration. The terms and conditions of the
Loan Documents and this Final Order have been negotiated in good faith and at arms’ length
between the Debtor and Crossroads with both parties represented by counsel. Any credit extended
under the terms of this Final Order shall be deemed to have been extended in good faith by
Crossroads, as that term is used in § 364(e) of the Bankruptcy Code.

          I.     Good Cause. The relief granted in this Final Order is necessary and appropriate,
and is in the best interest of and will benefit the Debtor, its creditors and its Estate, as its
implementation will, among other things, provide the Debtor with the necessary liquidity to (1)
allow the Debtor to operate its business in the same manner in which it operated pre-petition, (2)
minimize any potential disruption to the Debtor’s business and on-going operations, (3) provide
reassurance to the Debtor’s vendors, and (4) preserve and maximize the value of the Debtor’s
Estate.

          J.     Immediate Entry. Sufficient cause exists for immediate entry of this Final Order
pursuant to Bankruptcy Rules 4001(c)(2).

          Based upon the foregoing, and after due consideration and good cause appearing therefor,

          IT IS HEREBY ORDERED THAT:

          1.     Motion Granted. The Motion is granted to the extent provided in this Final Order.
Any and all objections to the entry of this Final Order are overruled or resolved as set forth in this
Final Order. This Final Order shall become effective immediately upon entry.

                                                  6
  Case 19-10317       Doc 68     Filed 09/06/19 Entered 09/06/19 09:50:19             Desc Main
                                   Document Page 7 of 22


       2.      Authorization to Borrow and Use Loan Proceeds.               The Debtor is hereby
authorized and empowered to immediately borrow and obtain Advances and to incur indebtedness
and other Post-Petition Obligations (as defined in the Ratification Agreement), up to an aggregate
amount equal to the sum of (i) 120% of all disbursements for the Financing Period (as defined
below) in the “Total Disbursements” line item of the Budget, plus (ii) all interest, costs, and fees,
accrued or accruing under the Credit Agreement and other Loan Documents, all pursuant to the
terms and conditions of this Final Order, the Credit Agreement and the other Loan Documents
during the period commencing on the date of this Final Order through and including the date on
which the financing expires or terminates in accordance with the Loan Documents (the “Financing
Period”). Subject to the terms and conditions contained in this Final Order and the Loan
Documents and unless otherwise consented to by Crossroads, the Debtor shall use the proceeds of
the Advances, and other credit and financial accommodations provided by Crossroads under the
Credit Agreement and the other Loan Documents solely for payment of expenses provided for in
the Budget (subject to the Permitted Variances) and amounts owing to Crossroads in accordance
with the terms and conditions of the Loan Documents and this Final Order.

       3.      Crossroads DIP Loan Documents.           The Debtor is authorized to enter into the
Ratification Agreement and such additional documents, instruments, or agreements including,
without limitation, the Merchant Coterie Subordination Agreement (as defined in the Ratification
Agreement), as may be required or requested by Crossroads to implement the terms or effectuate
the purposes of this Final Order, (collectively, with the Credit Agreement, as amended by the
Ratification Agreement, the other Loan Documents and the Merchant Coterie Subordination
Agreement, as the same now exist or may hereafter be amended, the “Crossroads DIP Loan
Documents”). The terms and conditions of the Crossroads DIP Loan Documents are hereby
approved and the Debtor is authorized and directed to comply with and perform all of the terms
and conditions contained therein and in this Final Order. The Crossroads DIP Loan Documents
constitute valid and binding obligations of the Debtor, enforceable against the Debtor and any
other party thereto in accordance with the terms of such agreements, documents and this Final
Order. No obligation, payment, transfer or grant of security under the Crossroads DIP Loan
Documents or this Final Order shall be stayed, restrained, voidable, or recoverable under the
Bankruptcy Code or under any applicable law (including, without limitation, under § 502(d) of the
Bankruptcy Code), or be subject to any defense, reduction, setoff, recoupment or counterclaim.
                                                 7
  Case 19-10317       Doc 68      Filed 09/06/19 Entered 09/06/19 09:50:19             Desc Main
                                    Document Page 8 of 22


       4.      Payment of Pre-Petition Debt. The Debtor is authorized to repay all Pre-Petition
Indebtedness in accordance with the Crossroads DIP Loan Documents and this Final Order.

       5.      Payments and Application of Payments. The Debtor is authorized to make all
payments and transfers of Estate property to Crossroads as provided for, permitted and/or required
under the Crossroads DIP Loan Documents, which payments and transfers shall not be avoidable
or recoverable from Crossroads under § § 547, 548, 550, 553 or any other section of the
Bankruptcy Code, or by reason of any other claim, charge, assessment, or other liability, whether
by application of the Bankruptcy Code, or by reason of any other claim, charge, assessment, or
other liability, whether by application of the Bankruptcy Code, other law or otherwise. All
proceeds of the Collateral received by Crossroads, or any other payments received by Crossroads,
may be applied or deemed to be applied by Crossroads, in its discretion, first to the repayment in
full of the Pre-Petition Indebtedness, and then in repayment of the Post-Petition Obligations.

       6.      Continuation of Pre-Petition Procedures.             All pre-petition practices and
procedures in accordance with the Crossroads DIP Loan Documents for the payment and collection
of proceeds of the Collateral (as defined herein), the turnover of cash, the delivery of property to
Crossroads, including lockbox or blocked depository bank account arrangements or credit card
processing arrangements, are hereby approved and shall continue without interruption and may be
modified in ways that are not material upon the written agreement of Crossroads and the Debtor.
The Debtor shall continue to be authorized to use funds deposited into its account at Bank of
America so long as no Default or Event of Default under the Crossroads DIP Loan Documents has
occurred and is continuing, and such use is in line with the Debtor’s pre-petition practices and
procedures, and in accordance with the Crossroads DIP Loan Documents.

       7.      Post-Petition Lien Granting. To secure the prompt payment and performance of
any and all Post-Petition Obligations of whatever kind, nature or description, absolute or
contingent, now existing or hereafter arising, Crossroads shall have, and is hereby granted,
effective as of the Petition Date, valid and perfected first-priority security interests and liens,
superior to all other liens, claims or security interests that any creditor of the Debtor’s Estate may
have (but subject to the Carve-Out (as defined below)), in and upon all of the Collateral. For the
avoidance of doubt, “Collateral” shall not include any property recovered as a result of transfers


                                                  8
  Case 19-10317        Doc 68      Filed 09/06/19 Entered 09/06/19 09:50:19               Desc Main
                                     Document Page 9 of 22


or obligations avoided or actions maintained or taken pursuant to (among others) Sections 542,
544, 545, 547, 548, 549, 550, 551, 552 and 553 of the Bankruptcy Code (the “Avoidance Actions”)
without a Final Order granting such relief.

        8.      Lien Priority in Collateral. The liens and security interests of Crossroads granted
under the Crossroads DIP Loan Documents and this Final Order in the Collateral securing all Post-
Petition Obligations shall be first and senior in priority to all other interests and liens of every kind,
nature and description, whether created consensually, by an order of the Court or otherwise,
including, without limitation, liens or interests granted in favor of third parties, including Merchant
Coterie under the Merchant Coterie DIP Agreement, in conjunction with §§ 363, 364 or any other
section of the Bankruptcy Code or other applicable law; provided, however, that Crossroads’ liens
on and security interests in the Collateral shall be subject only to (a) Permitted Liens in the
Collateral and (b) the Carve-Out (defined below).

        9.      Post-Petition Lien Perfection. This Final Order shall be sufficient and conclusive
evidence of the priority, perfection and validity of the post-petition liens and security interests
granted herein, effective as of the Petition Date, without any further act and without regard to any
other federal, state or local requirements or law requiring notice, filing, registration, recording or
possession of the Collateral, or other act to validate or perfect such security interest or lien,
including without limitation, control agreements with any financial institution(s) or other
depository account consisting of Collateral.

        10.     Superpriority Administrative Expenses. For all Post-Petition Obligations now
existing or hereafter arising pursuant to this Final Order, the Crossroads DIP Loan Documents or
otherwise, Crossroads is granted an allowed senior superpriority administrative claim pursuant to
§ 364(c)(1) of the Bankruptcy Code, having priority in right of payment over any and all other
obligations, liabilities and indebtedness of the Debtor (other than the Carve-Out), whether now in
existence or hereafter incurred by Debtor, and over any and all administrative expenses or priority
claims of the kind specified in, or ordered pursuant to, inter alia, §§ 105, 326, 328, 330, 331,
503(b), 506(c), 507(a), 507(b), 364(c)(1), 546(c), 726, 1113 or 1114 of the Bankruptcy Code (other
than the Carve-Out), whether or not such expenses or claims may become secured by a judgment
lien or other non-consensual lien, levy or attachment, which allowed superpriority administrative


                                                    9
  Case 19-10317       Doc 68     Filed 09/06/19 Entered 09/06/19 09:50:19           Desc Main
                                  Document Page 10 of 22


claim shall be payable from and have recourse to all pre-petition and post-petition property of the
Debtor and all proceeds thereof (the “DIP Loan Superpriority Claim”).

       11.     Carve-Out. For purposes of this Final Order, the term “Carve-Out” means (a) the
unpaid Allowed Professional Fees (defined below) and expenses in an amount not to exceed (i) up
to $70,000.00 for the Debtor’s proposed restructuring counsel, Horack, Talley, Pharr & Lowndes
P.A., being the same as the aggregate amount of the Professional Fee Payments deposited into
such professional’s trust account in accordance with the terms herein and the Budget, (ii) up to
$95,000.00 for the Debtor’s proposed financial advisors, The Finley Group, being the same as the
aggregate amount of the Professional Fee Payments deposited into such professional’s trust
account in accordance with the terms herein and the Budget, and (iii) $35,000.00 for the
professionals retained by any Creditors’ Committee that may be appointed in this case, (b) all
allowed administrative expenses pursuant to 28 U.S.C. § 156(c) for fees required to be paid to the
Clerk of the Bankruptcy Court and pursuant to 28 U.S.C. § 1930(a)(6) for fees payable to the Clerk
of the Bankruptcy Court, (c) the Trailing Employee Expenses (defined below), and (d) the unpaid
Allowed Professional Fees occurred from and after the occurrence of an Event of Default in
an aggregate amount not to exceed $35,000.00, which professional fee reserve shall be divided
as follows: (i) up to $15,000.00 for Allowed Professional Fees of Horack, Talley, Pharr &
Lowndes, P.A., (ii) up to $15,000.00 in Allowed Professional Fees of The Finley Group, and
(iii) up to $5,000.00 for Allowed Professional Fees for counsel to the official committee of
unsecured creditors, if any. For the avoidance of doubt, nothing herein shall be construed to
impair the ability of any party to object to the fees, expenses, reimbursement or compensation of
any professional. For purposes of this Final Order, the term “Allowed Professional Fees” shall
mean the unpaid reasonable fees and expenses of professionals (i) actually incurred on or after the
Petition Date and (ii) allowed at any time by a final order of the Court pursuant to §§ 326, 328,
330 or 331 of the Bankruptcy Code. For purposes of this Final Order, the term, “Trailing
Employee Expenses” shall mean that notwithstanding the termination of the DIP Facility and
any use of cash collateral, following the Maturity Date the Debtor shall, to the extent set forth
in the Budget, be permitted to pay all unpaid and accrued amounts payable to employees of
the Debtor, including, but not limited to, unreimbursed expenses, payroll, all taxes related to
such payroll and regularly scheduled contributions to the employee healthcare plan that were
incurred prior to the Maturity Date.
                                                10
  Case 19-10317      Doc 68        Filed 09/06/19 Entered 09/06/19 09:50:19            Desc Main
                                    Document Page 11 of 22


       12.    Excluded Professional Fees. Notwithstanding anything to the contrary in this
Final Order, neither the Carve-Out for unpaid Allowed Professional Fees (the “Professional Fee
Carve-Out”) nor the proceeds of Collateral, advances, or any other credit or financial
accommodations provided under or in connection with the Crossroads DIP Loan Documents shall
be used to pay any Allowed Professional Fees or any other fees or expenses incurred by any
professional in connection with any of the following:

                              a.       (i) an assertion or joinder in any claim, counter-claim,
              action, proceeding, application, motion, objection, defense or other contested
              matter seeking any order, judgment, determination or similar relief: (A) challenging
              the legality, validity, priority, perfection, or enforceability of the Pre-Petition
              Indebtedness, the Post-Petition Obligations or Crossroads’ liens on and security
              interests in the Collateral; (B) invalidating, setting aside, avoiding or subordinating,
              in whole or in part, the Pre-Petition Indebtedness, the Post-Petition Obligations or
              Crossroads’ liens on and security interests in the Collateral; or (C) preventing,
              hindering or delaying Crossroads’ assertion or enforcement of any lien, claim, right
              or security interest or realization upon any Collateral in accordance with the terms
              and conditions of the Credit Agreement, the Crossroads DIP Loan Documents, and
              this Final Order;
                                       (ii) a request to use Cash Collateral (as such term is defined
              in section 363 of the Bankruptcy Code), without the prior written consent of
              Crossroads;
                              b.       a request for authorization to obtain debtor-in-possession
              financing or other financial accommodations pursuant to section 364(c) or § 364(d)
              of the Bankruptcy Code, other than as provided in the Crossroads DIP Loan
              Documents and this Final Order, without Crossroads’ prior written consent;
                              c.       the commencement or prosecution of any action or
              proceeding of any claims, causes of action or defenses against Crossroads or any of
              its respective officers, directors, employees, agents, attorneys, affiliates, successors
              or assigns, including, without limitation, any attempt to recover or avoid any claim
              or interest from Crossroads under chapter 5 of the Bankruptcy Code;


                                                 11
  Case 19-10317       Doc 68        Filed 09/06/19 Entered 09/06/19 09:50:19           Desc Main
                                     Document Page 12 of 22


                               d.       the cost of investigation into any claims by any Committee
               appointed against Crossroads arising under or in connection with the Crossroads
               DIP Loan Documents in excess of $10,000; or
                               e.       any act which has or could directly, materially and adversely
               modify or compromise the rights and remedies of Crossroads under this Final
               Order, or which directly results in the occurrence of an Event of Default under the
               Crossroads DIP Loan Documents, or this Final Order.
                               f.       At Crossroads’ discretion, Crossroads may, at any time and
               in any increment in accordance establish a Reserve (the “Carve-Out Reserve”)
               against the amount of Advances that would otherwise be available to Debtor in
               respect of the Carve-Out.
       13.     Professional Fee Payments. At any time prior to an Event of Default, each
calendar month, the Debtor shall be authorized to deposit a portion of the proceeds from the
Advances made by Crossroads to the Debtor to professionals (“Professional Fee Payments”)
pursuant to the Budget, but not exceeding (i) $25,000.00 in any such month, and (ii) $200,000.00
in total during the period of the initial Budget. Each professional shall maintain such funds in their
respective client trust accounts and shall not apply such funds to their fees and expenses without
entry of a Court order approving such payment pursuant to a fee application. Crossroads’ liens on
and superpriority and other administrative claims against those funds shall be junior and
subordinate to the payment of Allowed Professional Fees that were not previously paid and that
are not otherwise prohibited to be paid pursuant to the terms of this Final Order. Each professional
shall be required to deliver to Crossroads and its counsel written notice of a Professional Fee
Payment deposit into its client trust account, specifying the amount and date of such deposit within
three (3) business days from the date it was made. Crossroads shall not have any responsibility or
liability whatsoever to ensure that the Professional Fee Payments are made, nor shall Crossroads
be required to make Advances to Debtor to fund the Professional Fee Payments.

       14.     Payment of Carve Out. Crossroads shall not, under any circumstance, be
responsible for the direct payment or reimbursement of any fees or disbursements of any
Professionals incurred in connection with the Case under any chapter of the Bankruptcy Code, and
nothing in Section 14 of this Final Order shall be construed to obligate Crossroads in any way, to


                                                  12
  Case 19-10317        Doc 68     Filed 09/06/19 Entered 09/06/19 09:50:19              Desc Main
                                   Document Page 13 of 22


directly pay compensation to or to reimburse expenses of any professional, or to ensure that the
Debtor has sufficient funds to pay such compensation or reimbursement.

       15.     Authorization to Use Cash Collateral. Subject to the terms and conditions of this
Final Order and the Crossroads DIP Loan Documents, the Debtor is authorized to use its Cash
Collateral (as defined in section 363 of the Bankruptcy Code), to which the Debtor is permitted to
have access under the terms of the Crossroads DIP Loan Documents for the period commencing
on the date of this Final Order and terminating upon the final day of the Financing Period. Nothing
in this Final Order shall authorize the disposition of any assets of the Debtor or its Estate outside
the ordinary course of business, or Debtor’s use of Cash Collateral or other proceeds resulting
therefrom, except as expressly permitted in this Final Order, the Crossroads DIP Loan Documents
and in accordance with the Budget (subject to the Permitted Variances).

       16.     Replacement Liens. As adequate protection for the diminution in value of its
interests in the Collateral (including Cash Collateral), including without limitation resulting from
the Debtor’s use of such Collateral (including Cash Collateral), the imposition of the automatic
stay, the subordination to the Carve-Out, and any other act or omission which causes diminution
in the value of its interests in the Collateral (collectively, the “Diminution in Value”), Crossroads
is granted pursuant to §§ 361 and 363 of the Bankruptcy Code, and solely to the extent of the
Diminution in Value, valid, binding, enforceable and perfected replacement liens upon and
security interests in all Collateral (the “Senior Replacement Lien”). The Senior Replacement Lien
shall be junior and subordinate only to (A) the Carve-Out, and (B) Crossroads’ liens on the
Collateral to secure the Post-Petition Obligations, and shall otherwise be senior to all other security
interests in, liens on, or claims against any of the Collateral and all rights of payment of all other
parties including, without limitation, any liens and claims that may be granted to Merchant Coterie,
Inc. (“Merchant Coterie”) during the Case.

       17.     Replacement Liens and Section 507(b) Priority Claims. Subject to the Carve-
Out, Crossroads is hereby granted a super-priority administrative expense claim under section
507(b) of the Bankruptcy Code in an amount equal to the Collateral Diminution.

       18.     Events of Default. The occurrence of any of the following events shall constitute
an “Event of Default” under this Final Order: (a) the Debtor’s failure to perform, in any respect,

                                                  13
  Case 19-10317       Doc 68      Filed 09/06/19 Entered 09/06/19 09:50:19            Desc Main
                                   Document Page 14 of 22


any of its obligations under this Final Order; or (b) an “Event of Default” under the Credit
Agreement or any of the other Crossroads DIP Loan Documents.

       19.     Rights and Remedies upon Event of Default. Upon the occurrence of and during
the continuance of an Event of Default under the Crossroads DIP Loan Agreements, (a) the Debtor
shall be bound by all restrictions, prohibitions and other terms as provided in this Final Order, the
Credit Agreement and the other Crossroads DIP Loan Documents, and (b) Crossroads shall be
entitled to declare all Obligations immediately due and payable, accelerate the Obligations, cease
extending Advances to Debtor, set off any Obligations with Collateral or proceeds in Crossroads’
possession, and, subject to obtaining stay relief under Section 21 below, enforce any and all other
rights with respect to the Collateral. Crossroads shall have no obligation to lend or advance any
additional funds to or on behalf of Debtor, or provide any other financial accommodations to
Debtor, immediately upon or after the occurrence of an Event of Default. Unless and until all of
the Obligations due Crossroads have been paid in full, Merchant Coterie shall be precluded from
enforcing its rights and exercising remedies with respect to any liens or claims it may be granted
in the Case, as more specifically set forth in the Merchant Coterie Subordination Agreement.

       20.     Expiration of Credit Facility. Upon the expiration of Debtor’s authority to borrow
and obtain other credit accommodations from Crossroads pursuant to the terms of this Final Order,
the Credit Agreement, or the Crossroads DIP Loan Documents, unless an Event of Default set
forth in Section 18 above occurs sooner and the automatic stay has been lifted or modified pursuant
to Section 21 of this Final Order, all of the Obligations shall immediately become due and payable
and Crossroads shall have no obligation whatsoever to make or extend any loans, advances,
provide any financial or credit accommodations to Debtor or permit the use of Cash Collateral,
subject to the conditions set forth in Section 15 of this Final Order.

       21.     Modification of Automatic Stay. The automatic stay provisions of section 362 of
the Bankruptcy Code and any other restriction imposed by an order of the Court or applicable law
are hereby modified without further notice, application or order of the Court to the extent necessary
to permit Crossroads to perform any act authorized or permitted under or by virtue of this Final
Order or the Crossroads DIP Loan Documents, as applicable, including, without limitation, (a) to
implement the post-petition financing arrangements authorized by this Final Order and pursuant


                                                 14
  Case 19-10317        Doc 68     Filed 09/06/19 Entered 09/06/19 09:50:19              Desc Main
                                   Document Page 15 of 22


to the terms of the Crossroads DIP Loan Documents, (b) to take any act to create, validate,
evidence, attach or perfect any lien, security interest, right or claim in the Collateral, and (c) to
assess, charge, collect, advance, deduct and receive payments with respect to the Pre-Petition
Indebtedness or the Post-Petition Obligations, as applicable, including, without limitation, all
interests, fees, costs and expenses permitted under the Crossroads DIP Loan Documents (subject
to Paragraph 34 below) and apply such payments to the Pre-Petition Indebtedness or Post-Petition
Obligations pursuant to the Crossroads DIP Loan Documents and/or this Final Order, as
applicable, and (d) immediately following the expiration of the Default Notice Period, to take any
action and exercise all rights and remedies provided to it by this Final Order, the Credit Agreement,
the other Crossroads DIP Loan Documents or applicable law other than those rights and remedies
of Crossroads against the Collateral set forth in the foregoing clauses (a), (b), and (c), which rights
and remedies shall be enforceable immediately upon the occurrence of an Event of Default. In
addition, subject to entry of the Final Order, and without limiting the foregoing, upon the
occurrence of an Event of Default and after providing five (5) business days (the “Default Notice
Period”) prior written notice (the “Enforcement Notice”) to (i) counsel for the Debtor, (ii) counsel
for the Committee (if appointed), (iii) the Bankruptcy Administrator, and (iv) counsel for Merchant
Coterie or Crossroads shall be entitled to take any action and exercise all rights and remedies
provided to it by this Final Order, the Crossroads DIP Loan Documents or applicable law to
proceed against and realize upon the Collateral or any other assets or properties of Debtor’s estate
upon which Crossroads has been, or may hereafter be, granted liens or security interests to obtain
the full and indefeasible repayment of all Obligations. In any hearing regarding any exercise of
rights or remedies (which hearing must take place within the Default Notice Period), the only issue
that may be raised by any party in opposition thereto shall be whether, in fact, an Event of Default
has occurred and is continuing, and the Debtor shall not be entitled to seek relief, including,
without limitation, under section 105 of the Bankruptcy Code, to the extent such relief would in
any way impair or restrict the rights and remedies of Crossroads set forth in this Final Order or the
Crossroads DIP Loan Documents. Notwithstanding anything to the contrary in this Final Order,
such notice by Crossroads shall not prejudice the right of the Debtor to file a motion with the Court
opposing the termination of the automatic stay on the sole basis that an Event of Default has not
in fact occurred and is continuing; provided, further, that upon the filing of such motion that
Crossroads shall be stayed from exercising remedies against the Collateral until the Court hears

                                                  15
  Case 19-10317        Doc 68     Filed 09/06/19 Entered 09/06/19 09:50:19             Desc Main
                                   Document Page 16 of 22


and disposes of such motion. If the Debtor files any such motion, the same shall be expedited with
a hearing or an auction, as the case may be, to take place no later than five (5) days from the date
such motion is filed, subject to the availability of the Court.

       22.     Objections to Pre-Petition Indebtedness.           Notwithstanding anything to the
contrary in the Final Order, any action, claim, defense, complaint, motion or other written
opposition (hereinafter, an “Objection”) that seeks to object to, challenge, contest or otherwise
invalidate or reduce, whether by setoff, recoupment, counterclaim, deduction, disgorgement or
claim of any kind: (a) the existence, validity or amount of the Pre-Petition Indebtedness as of the
Petition Date, or (b) the extent, legality, validity, perfection or enforceability of Crossroads’ pre-
petition liens and security interests in the Pre-Petition Collateral shall be properly filed with the
Court by any Committee within sixty (60) calendar days from the date of appointment of the
Committee by this Court upon recommendation by the Bankruptcy Administrator, or (y) by any
party in interest with requisite standing within seventy-five (75) calendar days from the date of
entry of the Interim Order; provided, however, that nothing herein shall permit any party to
challenge the extent or validity of the Post-Petition Obligations. If any such Objection is timely
and properly filed and a final, non-appealable order is entered by a court of competent jurisdiction
sustaining and ordering some or all of the relief requested in such Objection, nothing in this Final
Order shall prevent the Court from granting appropriate relief with respect to the Pre-Petition
Indebtedness or Crossroads’ pre-petition liens on the Pre-Petition Collateral. If no Objection is
timely and properly filed, or if an Objection is timely and properly filed but denied, (i) the Pre-
Petition Indebtedness shall be deemed allowed in full, shall not be subject to any setoff,
recoupment, counterclaim, deduction or claim of any kind, and shall not be subject to any further
objection or challenge by any party at any time, and Crossroads’ pre-petition liens on and security
interest in the Pre-Petition Collateral shall be deemed legal, valid, perfected, enforceable, and non-
avoidable for all purposes and of first and senior priority, subject to only the Carve-Out, and (ii)
Crossroads, and each of its respective participants, agents, officers, directors, employees,
attorneys, professionals, successors, and assigns (each in its respective capacities as such) shall be
deemed released and discharged from any and all claims and causes of action related to or arising
out of the Loan Documents and shall not be subject to any further objection or challenge relating
thereto or arising therefrom by any party at any time. Nothing contained in this Paragraph 22 or
otherwise shall or shall be deemed or construed to impair, prejudice or waive any rights, claims or
                                                  16
  Case 19-10317        Doc 68     Filed 09/06/19 Entered 09/06/19 09:50:19               Desc Main
                                   Document Page 17 of 22


protections afforded to Crossroads in connection with all post-petition Advances, and any other
post-petition financial and credit accommodations provided by Crossroads to the Debtor in
reliance on section 364(e) of the Bankruptcy Code and in accordance with the terms and provisions
of this Final Order and the Crossroads DIP Loan Documents.

       23.     Debtor’s Waivers. At all times during the Case, and whether or not an Event of
Default has occurred, the Debtor irrevocably waives any right that it may have to seek further
authority (a) to use Cash Collateral of Crossroads under section 363 of the Bankruptcy Code, (b)
with the exception of the Merchant Coterie DIP Loan, which is subject to the Merchant Coterie
Subordination Agreement, to obtain post-petition loans or other financial accommodations
pursuant to section 364(c) or 364(d) of the Bankruptcy Code, other than as provided in this Final
Order or as may be otherwise expressly permitted pursuant to the Crossroads DIP Loan
Documents, (c) to challenge the application of any payments authorized by this Final Order as
pursuant to section 506(b) of the Bankruptcy Code, or to assert that the value of the Pre-Petition
Collateral is less than the Pre-Petition Indebtedness, (d) to propose, support or file a motion to sell
substantially all of its assets or a plan of reorganization or liquidation that does not provide for the
indefeasible payment in cash in full and satisfaction of all Obligations on the effective date of such
plan in accordance with the terms and conditions set forth in the Credit Agreement, unless
otherwise consented to in writing by Crossroads, or (e) to seek relief under the Bankruptcy Code,
including without limitation, under section 105 of the Bankruptcy Code, to the extent any such
relief would in any way restrict or impair the rights and remedies of Crossroads as provided in this
Final Order and the Crossroads DIP Loan Documents or Crossroads’ exercise of any such rights
or remedies (other than to object to the exercise of the rights and remedies within the Default
Notice Period on the grounds set forth in Section 21 of this Final Order); provided, however, that
Crossroads may otherwise consent in writing, but no such consent shall be implied from any other
action, inaction, or acquiescence by Crossroads.

       24.     Section 506(c) Claims. No costs or expenses of administration which have or may
be incurred in this case shall be charged against Crossroads, its respective claims or the Collateral
pursuant to § 506(c) of the Bankruptcy Code without the prior written consent of Crossroads, and
no such consent shall be implied from any other action, inaction or acquiescence by Crossroads.



                                                  17
  Case 19-10317       Doc 68     Filed 09/06/19 Entered 09/06/19 09:50:19             Desc Main
                                  Document Page 18 of 22


       25.     Collateral Rights. Until all Obligations have been indefeasibly paid and satisfied
in full in accordance with the terms of the Credit Agreement and the other Crossroads DIP Loan
Documents:

       (a)    no party other than Crossroads shall foreclose or otherwise seek to enforce any
              junior lien or claim in the Collateral; and

       (b)    upon and after the declaration of the occurrence of an Event of Default, other than
              the Existing Defaults (as defined in the Ratification Agreement), and subject to
              Crossroads obtaining relief from the automatic stay as provided for herein to enforce
              its rights and remedies against the Collateral, in connection with a liquidation of any
              of the Collateral, Crossroads (or any of its employees, agents, consultants,
              contractors or other professionals) shall have the right, at the sole cost and expense
              of Debtor, to: (i) enter upon, occupy and use any real or personal property, fixtures,
              equipment, leasehold interests or warehouse arrangements owned or leased by
              Debtor and (ii) use any and all trademarks, trade names, copyrights, licenses, patents
              or any other similar assets of Debtor, which are owned by or subject to a lien of any
              third party and which are used by Debtor in its businesses.

       26.     No Modification or Stay of This Final Order. Notwithstanding (a) any stay,
modification, amendment, supplement, vacating, revocation or reversal of this Final Order, the
Crossroads DIP Loan Documents or any term hereunder or thereunder, or (b) the dismissal or
conversion of this case (each, a “Subject Event”), (x) the acts taken by Crossroads in accordance
with this Final Order, and (y) the Post-Petition Obligations incurred or arising prior to Crossroads’
actual receipt of written notice from Debtor expressly describing the occurrence of such Subject
Event shall, in each instance, be governed in all respects by the original provisions of this Final
Order, and the acts taken by Crossroads in accordance with this Final Order, and the liens granted
to Crossroads in the Collateral, and all other rights, remedies, privileges, and benefits in favor of
Crossroads pursuant to this Final Order and the Crossroads DIP Loan Documents shall remain
valid and in full force and effect pursuant to section 364(e) of the Bankruptcy Code. For purposes
of this Final Order, the term “appeal”, as used in section 364(e) of the Bankruptcy Code, shall be




                                                 18
  Case 19-10317        Doc 68       Filed 09/06/19 Entered 09/06/19 09:50:19             Desc Main
                                     Document Page 19 of 22


construed to mean any proceeding for reconsideration, amending, rehearing, or re-evaluating this
Final Order by this Court or any other tribunal.

       27.     Power to Waive Rights; Duties to Third Parties. Crossroads shall have the right
to waive any of Crossroads rights under the Credit Agreement, Crossroads DIP Loan Documents,
and this Final Order (the “DIP Lender Rights”), and shall have no obligation or duty to any other
party with respect to the exercise or enforcement, or failure to exercise or enforce, any DIP Lender
Right(s). Any waiver by Crossroads of any DIP Lender Rights shall not be or constitute a
continuing waiver. Any delay in or failure to exercise or enforce any DIP Lender Right shall
neither constitute a waiver of such DIP Lender Right, subject Crossroads to any liability to any
other party, nor cause or enable any party other than the Debtor to rely upon or in any way seek to
assert as a defense to any obligation owed by the Debtor to Crossroads.

       28.     Disposition of Collateral. During the Final Financing Period, the Debtor shall not
sell, transfer, lease, return, encumber, consent to other creditors’ setoff rights, or otherwise dispose
of any portion of the Collateral outside the ordinary course of its business, other than pursuant to
the terms of this Final Order, the Credit Agreement and the other Crossroads DIP Loan Documents,
without the prior written consent of Crossroads (and no such consent shall be implied, from any
other action, inaction or acquiescence by the Crossroads) and, in each case, an order of this Court.

       29.     Resolution      of    Informal    Objection     Relating    to    Gettysburg     Lease.
Notwithstanding anything to the contrary in the Motion or this Final Order, as agreed by Merchant
Coterie and Crossroads: (a) the term “Collateral” as used herein shall not include the Debtor's
interest, if any, in the Gettysburg Lease (other than to any proceeds, which may be realized if the
Gettysburg Lease is assigned), and (b) MCI and Crossroads do not have the right to use or occupy
the premises subject to the Gettysburg Lease absent (i) the Landlord's consent or (ii) this Court’s
order entered upon appropriate notice to the Landlord.

       30.     Reservation of Rights. The terms, conditions and provisions of this Final Order
are in addition to and, except as expressly stated herein, without prejudice to the rights of
Crossroads to pursue any and all rights and remedies under the Bankruptcy Code, the Crossroads
DIP Loan Documents or any other applicable agreement or law, including, without limitation,
rights to seek adequate protection and/or additional or different adequate protection, to seek relief

                                                   19
  Case 19-10317        Doc 68     Filed 09/06/19 Entered 09/06/19 09:50:19               Desc Main
                                   Document Page 20 of 22


from the automatic stay, to seek an injunction, to oppose any request for use of cash collateral or
granting of any interest in the Collateral, as applicable, or priority in favor of any other party, to
object to any sale of assets, and to object to applications for allowance and/or payment of
compensation of professionals or other parties seeking compensation or reimbursement from the
Estate.

          31.   Binding Effect. The provisions of this Final Order and the Crossroads DIP Loan
Documents, the Post-Petition Obligations, the Adequate Protection Superpriority Claim, the DIP
Loan Superpriority Claim and any and all rights, remedies, privileges and benefits in favor of
Crossroads, provided or acknowledged in this Final Order, and any actions taken pursuant thereto,
shall be effective immediately upon entry of this Final Order notwithstanding Bankruptcy Rules
4001(a)(3), 6004(h) and 7062, shall continue in full force and effect, and shall survive entry of any
such other order, including without limitation any order which may be entered confirming any plan
of reorganization, converting the case to any other chapter under the Bankruptcy Code, or
dismissing the case. Any order dismissing this case under section 1112 or otherwise shall be
deemed to provide (in accordance with §§ 105 and 349 of the Bankruptcy Code) that (a) the DIP
Loan Superpriority Claim and Crossroads’ liens on and security interests in the Collateral and all
other claims, liens, adequate protections and other rights granted pursuant to the terms of this Final
Order shall continue in full force and effect notwithstanding such dismissal until the obligations
under the Credit Agreement and Crossroads DIP Loan Documents are indefeasibly paid and
satisfied in full, and (b) this Court shall retain jurisdiction, notwithstanding such dismissal, for the
purposes of enforcing all such claims, liens, protections and rights. This Final Order shall be
binding upon Debtor, all parties in interest in the case and its respective successors and assigns,
including any trustee or other fiduciary appointed in the case or any subsequently converted
bankruptcy case of the Debtor.

          32.   No Owner/Operator Liability. Crossroads shall not be deemed to be in control
of the operations of the Debtor or to be acting as a “responsible person” or “owner or operator”
with respect to the operation or management of the Debtor (as such terms, or any similar terms,
are used in the United States Comprehensive Environmental Response, Compensation and
Liability Act, 29 U.S.C. §§ 9601 et seq., as amended, or any similar federal or state statute).



                                                  20
  Case 19-10317       Doc 68      Filed 09/06/19 Entered 09/06/19 09:50:19             Desc Main
                                   Document Page 21 of 22


       33.     Marshalling. In no event shall Crossroads be subject to the equitable doctrine of
“marshalling” or any similar doctrine with respect to the Collateral. Crossroads shall each be
entitled to all of the rights and benefits of section 552(b) of the Bankruptcy Code, and the “equities
of the case” exception under section 552(b) of the Bankruptcy Code shall not apply to Crossroads
with respect to proceeds, products, offspring or profits of any of the Collateral, as applicable.

       34.     Right of Setoff. To the extent any funds were on deposit with Crossroads as of the
Petition Date, such funds are subject to rights of setoff and a lien in favor of Crossroads pursuant
to §§ 506(a) and 553 of the Bankruptcy Code.

       35.     Payment and Review of Lender Fees and Expenses. The Debtor shall pay all
fees and expenses under the Credit Agreement and, including, without limitation payment to
Crossroads of the reasonable fees and expenses of Crossroads’ attorneys, consultants, or other
retained professionals in accordance with the Crossroads DIP Loan Documents whether, incurred
before or after the Petition Date; and the Debtor shall pay all such reasonable fees and expenses
within five (5) business days of delivery of a statement or invoice for such fees and expenses to
the Debtor (it being understood that such statements or invoices shall not be required to be
maintained in accordance with the any particular guidelines, nor shall any such counsel or other
professional be required to file any interim or final fee applications with the Court or otherwise
seek Court’s approval of any such payments) it being understood that the Bankruptcy
Administrator or any Committee, may request copies of the same and serve a written objection
thereto, within five (5) business days of receipt of such invoice, with such allowance being subject
to order of this Court in the event the parties cannot resolve any dispute in connection therewith.

       36.     Term; Termination. Notwithstanding any provision of this Final Order to the
contrary, the term of the financing arrangements between Debtor and Crossroads authorized by
this Final Order may be terminated pursuant to the terms of the Credit Agreement (as amended by
the Ratification Agreement).

       37.     Limited Effect. In the event of a conflict between the terms and provisions of any
of the Crossroads DIP Loan Documents and this Final Order, the terms and provisions of this Final
Order shall govern, interpreted as most consistent with the terms and provisions of the Credit
Agreement.

                                                 21
  Case 19-10317            Doc 68       Filed 09/06/19 Entered 09/06/19 09:50:19     Desc Main
                                         Document Page 22 of 22


         38.      Objections Overruled. All objections to the entry of this Final Order are (to the
extent not withdrawn, waived, withdrawn, or settled) hereby overruled.

         39.      Retention of Jurisdiction. The Court retains jurisdiction and power with respect
to all matters arising from or related to the implementation or interpretation of this Final Order,
the Credit Agreement and the other Crossroads DIP Loan Documents.

This Order has been signed electronically. The judge’s               United States Bankruptcy Court
signature and the court’s seal appear at the top of the Order.




                                                           22
